Citation Nr: 1514096	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, he testified at a July 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

In September 2014, the Board remanded this claim for further development and consideration, which since has been completed.  It is now ready for the Board's appellate review.


FINDING OF FACT

It is just as likely as not the Veteran's bilateral (left and right ear) hearing loss is a consequence of noise exposure and consequent injury (so acoustic trauma) during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his bilateral hearing loss is the result of injury - namely, acoustic trauma - incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that its required notice and assistance provisions have been adhered to.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, though, the Board is fully granting this claim.  The Board resultantly need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations.

The Veteran contends that he has bilateral hearing loss due to exposure to hazardous noise during his military service.  His noise exposure in service is established based on his credible testimony and his military occupational specialty (MOS) of indirect fire infantryman or fire crewman, as reflected on his DD Form 214.  The Department of Defense has determined this MOS involves a high probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (providing that due consideration shall be given to the places, types, and circumstances of a Veteran's service in determining service connection).

According to the Veteran's testimony, he experienced symptoms of hearing loss soon after his service that have continued and even worsened since.  See July 2014 hearing testimony.  For the following reasons and bases, the Board finds that his entitlement to service connection is established for this claimed disability.


Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service-connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to show a medical nexus, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

As specifically concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  For purposes of applying the laws administered by VA, however, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted a private audiogram from March 2007 that did not reflect a hearing loss disability for VA purposes.  He had a VA audiology examination in March 2010, at the conclusion of which he was diagnosed with bilateral hearing loss that still did not meet the criteria for a ratable disability according to § 3.385.  In other words, he had hearing loss, but insufficient hearing loss to be considered an actual ratable disability according to the requirements of this VA regulation.

As a result of the Board's September 2014 remand, however, the Veteran had another VA compensation examination in November 2014.  At the conclusion of the evaluation the diagnosis was bilateral sensorineural hearing loss in both ears, so bilaterally, and as importantly at a level meeting the VA regulation's requirement for ratable hearing loss.  But the examiner opined that this hearing loss was less likely than not caused by or a result of the Veteran's military service, as he had normal hearing at enlistment and discharge and no threshold shift in his hearing acuity [in the interim] during his service.  An addendum opinion was provided in December 2014, wherein the examiner clarified that, once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  The examiner further pointed out that research indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  So this VA examiner was firm in his belief that the Veteran's bilateral hearing loss has no relationship to noise exposure during his service.

But the Veteran also submitted a private audiological report from February 2015, which again showed ratable hearing loss.  And even more importantly, the examiner opined that, based on the Veteran's history of noise exposure in service, it was at least as likely as not that his bilateral sensorineural hearing loss was due to his military service.

So with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the evidence is at least in relative equipoise with regards to his claim of entitlement to service connection for bilateral hearing loss.  When, as here, the evidence supporting the claim is as probative as the evidence against the claim, the Veteran is given the benefit of the doubt and the claim granted.  38 C.F.R. § 3.102.


ORDER

This claim of entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


